Citation Nr: 1714392	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  06-15 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of10 percent for degenerative arthritis of the right hip..

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to December 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO granted service connection for mild degenerative arthritis of the right hip and assigned an initial rating of 10 percent, effective May 19, 2004.  In November 2005, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in March 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2006.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for degenerative arthritis of the right hip, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In April 2009, the Board, inter alia, remanded the claim for higher rating to the agency of original jurisdiction (AOJ) for further development.  After accomplishing the requested actions, the AOJ continued to deny the claim (as reflected in an August 2010 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In July 2011, the Board expanded the appeal to include a claim for a TDIU (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and, inter alia,  remanded the higher rating and TDIU claims o the AOJ for further development.   
In a November 2013 rating decision, the AOJ  awarded a 60 percent disability rating for service-connected degenerative arthritis of the right hip effective May 19, 2004, and deferred a decision on the claim for a TDIU.  

In a September 2014 rating decision, the AOJ proposed a reduction of the disability rating for service-connected degenerative arthritis of the right hip (based on a finding that the award of the 60 percent rating was clearly erroneous) and denied the claim for a TDIU.

In January 2015, the Veteran participated in an informal conference hearing with a decision review officer (DRO) at the RO.  A record of such has been associated with the claims file.

In a March 2016 rating decision, the AOJ decreased the disability rating for service-connected degenerative arthritis of the right hip to 10 percent, effective June 1, 2016.

After accomplishing further action (pursuant to the July 2011 Board remand), the AOJ continued to deny each claim on appeal (as reflected in a July 2016 SSOC) and returned these matters to the Board for further appellate consideration.

In a September 2016, corrective rating decision, the RO effectuated the  reduction prospectively, from December 1, 2016.  

In light of all the above, the Board finds that the higher rating claim on appeal remains appropriately characterized as a claim for an initial rating greater than 10 percent for right hip disability.  

While the Veteran previously had a paper claims file, his appeal is now being utilizing the paperless, electronic e Veterans Benefit Management System (VBMS) and Virtual VA  claims processing systems.  

For reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In a November 2013 deferred rating decision, it was noted that the Veteran reported  that he was a recipient of Social Security Administration (SSA) benefits, and that such records should be associated with the claims file.   However, no such records have been obtained.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).   Here, because SSA's determinations on the Veteran's claim for disability benefits, and the medical records underlying those determinations, could contain information pertinent to the higher rating and claims on appeal, the AOJ should undertake action to obtain them. 

While these matters are on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The claims file includes VA treatment records from the Detroit VA Medical Center (VAMC), dated through September 2012; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent evaluation and/or treatment of the Veteran from the Detroit VAMC (and any associated facility(ies)) since September 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the higher rating claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra, is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from Detroit VAMC and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since September 2012.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Obtain from the SSA any determination(s) pertinent to the Veteran's claim(s) for benefits, as well as any medical records relied upon concerning the claim(s).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5. To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority (to include, with respect to the higher rating claim, consideration of whether staged rating of the disability is appropriate).

7. If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




